The language of the will here involved is much clearer than that which was recently construed in the case of Marvin v. Peirce, 84 N.H. 455, and in view of the conclusions there reached extended discussion of the question now raised would be unprofitable.
The trustee is advised that the brothers and sisters of the testator who were living at the death of Lura H. Page became the sole owners in equity of the trust estate, which should be distributed among them in equal shares. The grandchildren of the brother and sister of the testator who died during the lifetime of the said Lura H. Page take nothing.
Case discharged. *Page 559